Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/105,091 which was filed on 08/20/2018 and is a CON of PCT/JP2017/005030 filed 02/07/2017 and claims benefit of JAPAN 2016-033488 filed 02/24/2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.
 

Response to Amendment
In the response filed 6/21/2021, Applicant amends claims 1, 2, 7, and 9.  Claims 4-6, 8 and 10 have been canceled and no additional claims have been added.  Accordingly, claims 1-3, 7, and 9 stand pending.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are moot in view of new grounds of rejection.
The applicant argues that Birrell does not teach determining whether or not the one client that has issued the registration request is the client application in the information processing apparatus, when setting the backup destination of the accumulated data.  The examiner respectfully disagrees. Birrell teaches in figure 5 that in order to set a client as a backup partner the prospective backup partner is checked to see if the IP is different and if the system is different before setting it as the backup, this 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 7, and 9 recites an information processing apparatus that manages data on a plurality of clients and in various limitations tries to determine if the one client is the client application in the information processing apparatus, however this is indefinite since there are multiple clients in the information processing apparatus including the one client that has issued the registration request.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US2004/0019705) in view of Min et al. (US2014/0181012), hereinafter Min, and Birrell et al. (US7529834), hereinafter Birrell.

Regarding Claim 1:
Ogura teaches:
An information processing apparatus acting as a server that manages data on a plurality of clients (Ogura, abstract, figures 3A and 3B, [0034], note MFPs may act as a server and manage data of a plurality of clients), comprising, 
a storage storing a server application for the server and a client application for a client (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note MFPs may act as a server and manage data of a plurality of clients which means the MFP has storage for the server and client applications), 
a memory storing instructions related to the server application (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note memory), and 
a processor configured to execute the instructions (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note processors) to cause the information processing apparatus to: 
receive, from one client of the plurality of clients, a registration request that requests to register the one client as a management target for the server (Ogura, [0025, 0030], note request to backup data); 

set the one client that has issued the registration request as the backup destination of the accumulated data (Ogura, [0025, 0030-0031], note setting up the backup destination, note the backup destination may be set manually or automatically and may be set when the backup destination has not been set and the backup destination is on other client devices, e.g. not the client corresponding the client application).
While Ogura teaches setting backup destinations Ogura doesn’t specifically teach transmit, to the one client, a response for the registration; determine whether or not a backup destination of the accumulated data has been set; determine whether or not the one client that has issued the registration request is a the client application in the information processing apparatus; and While Ogura teaches setting the backup destination, Ogura doesn’t specifically teach that is done in a case where it is determined that the backup destination has not been set and it is determined that the one client that has issued the registration request is not the client application in the information processing apparatus;  However, Min is in the same field of endeavor, data backup, and Min teaches:
receive, from one client of the plurality of clients, a registration request that requests to register the one client as a management target for the server (Min, figure 6, note registration request and response, when combined with the other cited reference this would be for the backing up MFPs as taught by Ogura)

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Min because this would improve the reliability of the registrations and backups.
While Ogura as modified teaches setting backups, Ogura as modified doesn’t specifically teach determine whether or not a backup destination of the accumulated data has been set and determine whether or not the one client that has issued the registration request is a the client application in the information processing apparatus.  While Ogura as modified teaches setting the backup destination, Ogura as modified doesn’t specifically teach that is done in a case where it is determined that the backup destination has not been set and it is determined that the one client that has issued the registration request is not the client application in the information processing apparatus
Birrell is in the same field of endeavor, data backups;
Birrell teaches:
determine whether or not a backup destination of the accumulated data has been set (Birrell, figure 5, item 264, note determining if a sufficient number of backup partners have been set, this includes the initial case of whether any backup partners have been set or not);
determine whether or not the one client that has issued the registration request is a the client application in the information processing apparatus (Birrell, figure 1 and 5, column 5 lines 9 – 29 and column 11 line 50 – column 12 line 42, note a broker server 
set the one client that has issued the registration request as the backup destination of the accumulated data in a case where it is determined that the backup destination has not been set and it is determined that the one client that has issued the registration request is not the client application in the information processing apparatus (Birrell, figure 1 and 5, column 5 lines 9 – 29 and column 11 line 50 – column 12 line 42, note a broker server used for locating and setting backup destinations, note setting the backup partner that satisfies the criteria of if sufficient backup partners were determined, e.g. if a backup destination has not been set, and if the one client is the client. When combined with the previously cited references this would be for the backup system as taught by Ogura).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Birrell because this would improve the effectiveness and efficiency of distribution of storage backups (Birrell, column 3 lines 6-9).
 
Regarding Claim 2:

Ogura as modified further teaches:
wherein the one client that has issued the registration request is not set as the backup destination in a case where it is determined that the backup destination has been set or it is determined that the one client that has issued the registration request is the client application in the information processing apparatus (Ogura, [0025, 0030-0031], note setting up the backup destination, note the backup destination may be set manually or automatically and may be set according the a priority scheme or according to level of use which means a client may not be set as a backup destination if the client corresponding to the client application due to level of use or priority scheme) (Birrell, figure 1 and 5, column 5 lines 9 – 29 and column 11 line 50 – column 12 line 42, note a broker server used for locating and setting backup destinations, note setting the backup partner that satisfies the criteria of if sufficient backup partners were determined, e.g. if a backup destination has not been set, and if the one client is the client and would not be set otherwise. When combined with the previously cited references this would be for the backup system as taught by Ogura).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Birrell because this would improve the effectiveness and efficiency of distribution of storage backups (Birrell, column 3 lines 6-9).

Regarding Claim 3:
Ogura as modified shows the system as disclosed above;

wherein the instructions further cause the information processing apparatus to: transmit an instruction to terminate backup of the data to the one client as the backup destination (Min, [0111], note canceling the backup), and 
cancel the setting of the one client as the backup destination (Min, [0111], note canceling the backup).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Min because this would improve the reliability and integrity of the backups.

Claim 7 discloses substantially the same limitations as claim 1 respectively, except claim 7 is directed to a method while claim 1 is directed to a system. Therefore claim 7 is rejected under the same rationale set forth for claim 1.

Claim 9 discloses substantially the same limitations as claim 1 respectively, except claim 9 is directed to a non-transitory computer-readable storage medium while claim 1 is directed to a system. Therefore claim 9 is rejected under the same rationale set forth for claim 1.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagasawa (US2007/0174692) teaches backing up MFPs; Therrien et al. (US2004/0093555) teaches determining backup locations.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152